Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 1 and 14, in question recite:
“an acquiring unit…”. 
“a presentation control unit…”
“a communication unit…”
	In the scope of software-hardware, such elements preceding “unit” provide structure that is acquisition, presentation, and communication analogous to BRI examples such as a knife blade unit for cutting. If “unit” were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware. Acquiring such as input analog/digital, presentation such as display or LED, communication as transmission of data.
not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.



Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as an acquiring unit configured to acquire a plurality of pieces of presentation information to be presented as choices on a same screen; and a presentation control unit configured to cause a part of each piece of presentation information which is not similar to other pieces of presentation information among the plurality of pieces of presentation information to be presented in a form different from a part of each piece of presentation information which is similar to at least one part of the other pieces of presentation information among the plurality of pieces of presentation information, wherein the part of each piece of presentation information which is not similar and the part of each piece of presentation information which is similar are determined according to a degree of pronunciation similarity among the plurality of pieces of presentation information, wherein when pieces of presentation 
The above claims are deemed allowable given the complex nature of merging multiple screens as choices into a single screen based on pronunciation metrics as precisely claimed. The prior art teaches suggestions/candidates for pronunciation when a typo or speech misrecognition is experienced. Similarly art exists for disambiguation and misrecognition related to grammar that is a false negative that would otherwise be pronunciation per se or syllabic differences. Prior art also teaches various applications or windows open on a single device which utilize various models to handle contextual commands e.g. app window 1 handles GPS and app window 2 handles browser. A user can speak “Jaguar” into both and have directions for app window 1 and search results for cars and animals relative to Jaguar in app window 2. There can be Nth apps/windows active or minimized/background. In some inherent instances data can be shared between windows such as linked coding e.g. Excel book1 with book2 linking data/code. In the realm of pronunciation in natural language analysis the precise claim limitations are not taught or suggested. At best the prior art teaches a suggestive pronunciation scoring system with multi-modal applications running simultaneously, wherein the prior art fails to teach or suggest the complex claim limitations as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20110123115 A1	Lee; Dar-Shyang et al.
Text recognition candidates

US 20110055256 A1	Phillips; Michael S. et al.
Multiple models disambiguation

US 20130080174 A1	Nishiyama; Osamu et al.
Pronunciation ranking

Chen; Yuefeng et al.	US 20180349380 A1	
	Intent analysis with pronunciation ranking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov